747 N.W.2d 270 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Phillipp CARICO, Defendant-Appellant.
Docket No. 135559. COA No. 277973.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the October 3, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The defendant was entitled to an appeal by right from the March 13, 2007 order denying resentencing. See MCR 7.202(6)(b)(iv). The motion to remand is DENIED, as moot.